DETAILED ACTION
This office action is in response to the RCE filed April 12, 2022 in which claims 1-7, 9-21, and 23-27 are presented for examination and claims 8 and 22 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.

Allowable Subject Matter
Claims 1-6 are allowed.  

Response to Arguments
Applicant’s First Argument:  Objection to claims 5, 13, and 20 for informalities should be withdrawn in view of amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.  

Applicant’s Second Argument:  Rejection of claims 7-10 and 12-13 under 35 USC 102 over USPN 2,296,634 Fink should be withdrawn in view of current amendments to claim 7.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Applicant’s Third Argument:  Rejection of claims 1-6, 11, and 19 under 35 USC 103 over Fink in view of US Pub No. 2017/0131563 Shuie should be withdrawn.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive as to claims 1-6 and moot as to claims 11 and 19.  The rejection of claims 1-6 over Fink in view of Shuie is withdrawn and claims 1-6 are allowed.  To claims 11 and 19, in view of Applicant’s amendment of claim 7, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Applicant’s Fourth Argument:  Rejection of claims 14-18 and 20-23 over Fink in view of USPN 5,012,527 Michel should be withdrawn at least in view of current amendments to claim 14.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claims 11, 19, and 27 are objected to because of the following informalities:  Lines 4-5 of claims 11, 19, and 27 each recite “the front surface of the lens,” however, for purposes of proper antecedent basis, this limitation should be amended to recite “a front surface of the lens.”
Claim 14 is objected to because of the following informalities:  Claim 14 recites the limitations “the cushion” on line 3 and “a cushion” on line 11.  Claim 14 should be amended to correct the antecedent basis issues regarding the cushion.  
Claim 25 is objected to because of the following informalities:  Line 8 of claim 25 recites the limitation “a strap,” however, for purposes of proper antecedent basis, this limitation should be amended to recite “the strap.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 10, 12, 13, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,603,442 Barfield.
To claim 7, Barfield discloses a goggle (10 of Figures 1-4; col. 4, line 22 – col. 6, line 47), comprising:
a lens (11) (see Figures 1-4; col. 4, lines 22-46);
a cushion retainer (22) located on an interior surface of the lens (see Figures 1, 2, and 4; col. 5, line 21 – col. 6, line 47) that is an integral part of the lens (when goggle 10 is in a fully assembled configuration as depicted in Figures 1, 2, and 4, cushion retainer 22 is considered to be “integral” with lens 11; Examiner respectfully notes that the term “integral” merely means “included as part of a whole rather than supplied separately;” see https://www.lexico.com/en/definition/integral; Examiner further respectfully notes that claim 7 does not recite, for example, that the cushion retainer is a monolithic portion of the lens), the cushion retainer formed as a protrusion extending from the interior surface of the lens (see Figures 1, 2, and 4);
a support portion (16) disposed on the interior surface of the lens (see Figures 1 and 4; col. 4, line 67 – col. 5, line 63) that is an integral part of the lens (when goggle 10 is in a fully assembled configuration as depicted in Figures 1 and 4, support portions 16 are considered to be “integral” with lens 11; Examiner respectfully notes that the term “integral” merely means “included as part of a whole rather than supplied separately;” see https://www.lexico.com/en/definition/integral; Examiner further respectfully notes that claim 7 does not recite, for example, that the support portion is a monolithic portion of the lens), wherein the support portion extends from the interior surface and has a curved surface at its distal end (annotated Figure 4, see below); and
a cushion (24) attached to the cushion retainer (see Figures 1-2; col. 5, line 21 – col. 6, line 47), wherein the cushion is configured to contact a face of a user when the goggle is being worn (see especially Figures 1 and 4; col. 5, lines 21-63), and
wherein the lens with the support portion is structurally self-supporting without a frame (see Figures 1-4; col. 4, lines 22-46).
Examiner respectfully notes that although Barfield does not explicitly disclose goggle 10 wherein the cushion retainer increases a stiffness of the lens when compared to an otherwise identical lens without the cushion retainer and wherein the support portion increases a stiffness of the lens when compared to an otherwise identical lens without the support portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that goggle 10 with cushion retainer 22 and support portion 16 disposed on lens 11 would be stiffer and more resistant to bending than lens 11 without cushion retainer 22 and support portion 16 to at least some small degree.

    PNG
    media_image1.png
    920
    593
    media_image1.png
    Greyscale

To claim 9, Barfield further discloses a goggle wherein at least a part of the support portion is disposed outside of an ocular region of the lens, and wherein a part of the lens that is inside the ocular region is less thick than the part of the support portion (see especially Figure 1).

To claim 10, Barfield further discloses a goggle wherein the support portion is located on the upper third of the lens (see Figure 1).

To claim 12, Barfield further discloses a goggle further comprising:
a first strap attachment portion (14) integrally molded at a first end of the lens (see Figures 1, 3, and 4; col. 4, line 67 – col. 5, line 5; col. 6, lines 29-47), wherein the first strap attachment portion is configured to retain a first end of a strap (15) (see Figures 1, 3, and 4; col. 4, line 67 – col. 5, line 5; col. 6, lines 29-47); and
a second strap attachment portion (14) integrally molded at a second end of the lens that is opposite the first end (see Figures 1, 3, and 4; col. 4, line 67 – col. 5, line 5; col. 6, lines 29-47), wherein the second strap attachment portion is configured to retain a second end of the strap (see Figures 1, 3, and 4; col. 4, line 67 – col. 5, line 5; col. 6, lines 29-47).
To the limitations that the first and second strap attachment portions are integrally “molded,” it is noted that claim 12 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

To claim 13, Barfield further discloses a goggle wherein the strap is connected to the first attachment portion at the first end of the strap and the strap is connected to the second attachment portion at the second end of the strap (see Figures 1, 3, and 4; col. 4, line 67 – col. 5, line 5; col. 6, lines 29-47).

To claim 24, Barfield discloses a goggle (10 of Figures 1-4; col. 4, line 22 – col. 6, line 47), comprising:
a lens (11) (see Figures 1-4; col. 4, lines 22-46);
a cushion retainer (22) located on an interior surface of the lens (see Figures 1, 2, and 4; col. 5, line 21 – col. 6, line 47) that is an integral part of the lens (when goggle 10 is in a fully assembled configuration as depicted in Figures 1, 2, and 4, cushion retainer 22 is considered to be “integral” with lens 11; Examiner respectfully notes that the term “integral” merely means “included as part of a whole rather than supplied separately;” see https://www.lexico.com/en/definition/integral; Examiner further respectfully notes that claim 24 does not recite, for example, that the cushion retainer is a monolithic portion of the lens), the cushion retainer disposed at a nose region of the lens (see Figure 1); 
a support portion (16) disposed on the interior surface of the lens (see Figures 1 and 4; col. 4, line 67 – col. 5, line 63) that is an integral part of the lens (when goggle 10 is in a fully assembled configuration as depicted in Figures 1 and 4, support portions 16 are considered to be “integral” with lens 11; Examiner respectfully notes that the term “integral” merely means “included as part of a whole rather than supplied separately;” see https://www.lexico.com/en/definition/integral; Examiner further respectfully notes that claim 24 does not recite, for example, that the support portion is a monolithic portion of the lens), the support portion disposed at a brow region of the lens (see Figure 1; upper portions of support portions 16 are disposed at a brow region of lens 11); and
a cushion (24) attached directly to the cushion retainer (see Figures 1-2; col. 5, line 21 – col. 6, line 47), wherein the cushion is configured to contact a face of a user when the goggle is being worn (see especially Figures 1 and 4; col. 5, lines 21-63), and
wherein the lens with the support portion is structurally self-supporting without a frame (see Figures 1-4; col. 4, lines 22-46).
Examiner respectfully notes that although Barfield does not explicitly disclose goggle 10 wherein the cushion retainer increases a stiffness of the lens when compared to an otherwise identical lens without the cushion retainer and wherein the support portion increases a stiffness of the lens when compared to an otherwise identical lens without the support portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that goggle 10 with cushion retainer 22 and support portion 16 disposed on lens 11 would be stiffer and more resistant to bending than lens 11 without cushion retainer 22 and support portion 16 to at least some small degree.

To claim 26, Barfield further discloses a goggle wherein at least a part of the support portion is disposed outside of an ocular region of the lens, and wherein a part of the lens that is inside the ocular region is less thick than the part of the support portion (see Figures 1 and 4).

Claims 11, 14-21, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield (as applied to claim 7, above, regarding claims 11 and 19 and as applied to claim 24, above, regarding claims 25 and 27) in view of US Pub No. 2017/0131563 Shuie.
To claim 11, Barfield discloses a goggle as recited in claim 7, above.
Barfield does not disclose a goggle wherein the first attachment portion and the second attachment portion are not visible from a viewpoint directed towards a front surface of the Atty. Dkt. No. 3408.6320001- 3 -Benjamin John MEUNIERReply to Office Action of October 4, 2021Application No. 17/033,015lens, the viewpoint located along a viewpoint line extending in a straight-ahead direction from the front surface of the lens, wherein the viewpoint line intersects a meridian line that divides the lens into two equal portions, the meridian line extending along a front surface of the lens in a direction between a top of the lens and a bottom of the lens.
However, Shiue teaches a goggle (see at least Figures 1-7; paras. 0051, 0053) wherein the first attachment portion (132) and the second attachment portion (132) are not visible from a viewpoint directed towards a front surface of the Atty. Dkt. No. 3408.6320001- 3 -Benjamin John MEUNIERReply to Office Action of October 4, 2021Application No. 17/033,015lens, the viewpoint located along a viewpoint line extending in a straight-ahead direction from the front surface of the lens, wherein the viewpoint line intersects a meridian line that divides the lens into two equal portions, the meridian line extending along a front surface of the lens in a direction between a top of the lens and a bottom of the lens (see especially Fig. 3 of Shiue).
Barfield and Shiue teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second strap attachment portions of Barfield to be rearward facing protrusions, not visible from a front view, as taught by Shiue because Shiue teaches that this configuration is known in the art and allows for rapid assembly and disassembly by a user without using any tools (para. 0052) in order to quickly adapt the goggle to different wearing requirements (para. 0009).  It would further have been obvious to one of ordinary skill in the art that the first and second attachment portions extending rearward from the lens body would be obscured from a front view of the goggle, and would therefore provide the goggle with a clean, uncluttered appearance. 

To claim 14, Barfield discloses a goggle (10 of Figures 1-4; col. 4, line 22 – col. 6, line 47), comprising:
a lens (11) (see Figures 1-4; col. 4, lines 22-46);
a cushion retainer (22) integral to the rear surface of the lens configured to retain a cushion (24) (see Figures 1, 2, and 4; col. 5, line 21 – col. 6, line 47; when goggle 10 is in a fully assembled configuration as depicted in Figures 1, 2, and 4, cushion retainer 22 is considered to be “integral” with lens 11; Examiner respectfully notes that the term “integral” merely means “included as part of a whole rather than supplied separately;” see https://www.lexico.com/en/definition/integral; Examiner further respectfully notes that claim 14 does not recite, for example, that the cushion retainer is a monolithic portion of the lens);
a first strap attachment portion (14) integrally molded at a first end of the lens (see Figures 1, 3, and 4; col. 4, line 67 – col. 5, line 5; col. 6, lines 29-47), wherein the first strap attachment portion is configured to retain a first end of a strap (15), and wherein the first strap attachment portion is closer to the first end than the cushion retainer (see especially Figure 1); and
a second strap attachment portion (14) integrally molded at a second end of the lens that is opposite the first end (see Figures 1, 3, and 4; col. 4, line 67 – col. 5, line 5; col. 6, lines 29-47), wherein the second strap attachment portion is configured to retain a second end of the strap, and wherein the second strap attachment portion is closer to the second end than the cushion retainer (see especially Figure 1); and
the cushion (24) attached to a rear surface of the lens and the cushion retainer (see Figures 1-2; col. 5, line 21 – col. 6, line 47), wherein the cushion is configured to contact a face of a user when the goggle is being worn (see especially Figures 1 and 4; col. 5, lines 21-63), wherein the lens is structurally self-supporting without a frame (see Figures 1-4; col. 4, lines 22-46).
To the limitations that the first and second strap attachment portions are integrally “molded,” it is noted that claim 14 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).
Barfield does not disclose a goggle wherein the first strap attachment portion and the second strap attachment portion are not visible from a viewpoint directed towards a front surface of the lens, the viewpoint located along a viewpoint line extending in a straight-ahead direction from the front surface of the lens, wherein the viewpoint line intersects a meridian line that divides the lens into two equal portions, the meridian line extending along the front surface of the lens in a direction between a top of the lens and a bottom of the lens.
However, Shuie teaches a goggle (see at least Figures 1-7; paras. 0051, 0053) wherein the first strap attachment portion (132) and the second strap attachment portion (132) are not visible from a viewpoint directed towards a front surface of the lens, the viewpoint located along a viewpoint line extending in a straight-ahead direction from the front surface of the lens, wherein the viewpoint line intersects a meridian line that divides the lens into two equal portions, the meridian line extending along the front surface of the lens in a direction between a top of the lens and a bottom of the lens (see especially Figure 3).
Barfield and Shiue teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second strap attachment portions of Barfield to be rearward facing protrusions, not visible from a front view, as taught by Shiue because Shiue teaches that this configuration is known in the art and allows for rapid assembly and disassembly by a user without using any tools (para. 0052) in order to quickly adapt the goggle to different wearing requirements (para. 0009).  It would further have been obvious to one of ordinary skill in the art that the first and second attachment portions extending rearward from the lens body would be obscured from a front view of the goggle, and would therefore provide the goggle with a clean, uncluttered appearance. 

To claim 15, the modified invention of Barfield (i.e. Barfield in view of Shuie, as detailed above) further teaches a goggle further comprising a support portion (15 of Barfield) that is an integral part of the lens (when goggle 10 is in a fully assembled configuration as depicted in Figures 1 and 4 of Barfield, support portions 16 are considered to be “integral” with lens 11; Examiner respectfully notes that the term “integral” merely means “included as part of a whole rather than supplied separately;” see https://www.lexico.com/en/definition/integral; Examiner further respectfully notes that claim 15 does not recite, for example, that the support portion is a monolithic portion of the lens), wherein the support portion is configured to increase the stiffness of the lens.
Examiner respectfully notes that although Barfield does not explicitly disclose goggle 10 wherein the cushion retainer increases a stiffness of the lens when compared to an otherwise identical lens without the cushion retainer and wherein the support portion increases a stiffness of the lens when compared to an otherwise identical lens without the support portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that goggle 10 with cushion retainer 22 and support portion 16 disposed on lens 11 would be stiffer and more resistant to bending than lens 11 without cushion retainer 22 and support portion 16 to at least some small degree.

To claim 16, the modified invention of Barfield (i.e. Barfield in view of Shuie, as detailed above) further teaches a goggle wherein a thickness of the support portion is greater than a thickness of a region of the lens without the support portion (see Figures 1 and 4 of Barfield).

To claim 17, the modified invention of Barfield (i.e. Barfield in view of Shuie, as detailed above) further teaches a goggle wherein the support portion is located on the upper third of the lens body (see Figure 1 of Barfield).

To claim 18, the modified invention of Barfield (i.e. Barfield in view of Shuie, as detailed above) further teaches a goggle wherein the support portion is located on the upper third of the lens body (see Figure 1 of Barfield).

To claim 19, Barfield discloses a goggle as recited in claims 7 and 12, above.
Barfield does not disclose a goggle wherein the first attachment portion and the second attachment portion are not visible from a viewpoint directed towards a front surface of the Atty. Dkt. No. 3408.6320001- 3 -Benjamin John MEUNIERReply to Office Action of October 4, 2021Application No. 17/033,015lens, the viewpoint located along a viewpoint line extending in a straight-ahead direction from the front surface of the lens, wherein the viewpoint line intersects a meridian line that divides the lens into two equal portions, the meridian line extending along a front surface of the lens in a direction between a top of the lens and a bottom of the lens.
However, Shiue teaches a goggle (see at least Figures 1-7; paras. 0051, 0053) wherein the first attachment portion (132) and the second attachment portion (132) are not visible from a viewpoint directed towards a front surface of the Atty. Dkt. No. 3408.6320001- 3 -Benjamin John MEUNIERReply to Office Action of October 4, 2021Application No. 17/033,015lens, the viewpoint located along a viewpoint line extending in a straight-ahead direction from the front surface of the lens, wherein the viewpoint line intersects a meridian line that divides the lens into two equal portions, the meridian line extending along a front surface of the lens in a direction between a top of the lens and a bottom of the lens (see especially Fig. 3 of Shiue).
Barfield and Shiue teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second strap attachment portions of Barfield to be rearward facing protrusions, not visible from a front view, as taught by Shiue because Shiue teaches that this configuration is known in the art and allows for rapid assembly and disassembly by a user without using any tools (para. 0052) in order to quickly adapt the goggle to different wearing requirements (para. 0009).  It would further have been obvious to one of ordinary skill in the art that the first and second attachment portions extending rearward from the lens body would be obscured from a front view of the goggle, and would therefore provide the goggle with a clean, uncluttered appearance. 

To claim 20, the modified invention of Barfield (i.e. Barfield in view of Shuie, as detailed above) further teaches a goggle wherein the strap is attached to the first strap attachment portion at the first end of the strap and is attached to the second strap attachment portion at the second end of the strap, wherein the strap is configured to form a closed loop with the lens (see Figure 1 of Barfield).

To claim 21, the modified invention of Barfield (i.e. Barfield in view of Shuie, as detailed above) further teaches a goggle wherein the lens does not comprise any protrusions that extend more than 15 mm from a front surface or a rear surface of the lens (col. 5, lines 5-14 of Barfield).
Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 23, the modified invention of Barfield (i.e. Barfield in view of Shuie, as detailed above) further teaches a goggle wherein at least a part of the support portion is disposed outside of an ocular region of the lens, and wherein a part of the lens that is located in the ocular region is less thick than the part of the support portion (see Figures 1 and 4 of Barfield).

To claim 25, Barfield further discloses a goggle further comprising:
a first strap attachment portion (14) integrally molded at a first end of the lens (see Figures 1, 3, and 4; col. 4, line 67 – col. 5, line 5; col. 6, lines 29-47), for receiving a first end of a strap (15) (see Figure 1); and
a second strap attachment portion (14) integrally molded at a second end of the lens that is opposite the first end (see Figures 1, 3, and 4; col. 4, line 67 – col. 5, line 5; col. 6, lines 29-47), for receiving a second end of the strap (see Figure 1).
To the limitations that the first and second strap attachment portions are integrally “molded,” it is noted that claim 25 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).
Barfield does not disclose a goggle wherein the first strap attachment portion has a first protrusion extending rearwards from the lens with a first receptacle disposed in the first protrusion and the second strap attachment portion has a second protrusion extending rearwards from the lens with a second receptacle disposed in the second protrusion.
However, Shuie teaches a goggle (see at least Figures 1-7; paras. 0051, 0053) comprising a first strap attachment portion (132) havs a first protrusion extending rearwards from the lens with a first receptacle disposed in the first protrusion (annotated Figure 6, see below; the hook structure at the distal end of first strap attachment portion / protrusion 132 can properly be considered a “receptacle” that receives part of quick release portion 134; Examiner respectfully notes that claim 25 does not recite any particular structural requirements for what constitutes the receptacle) and a second strap attachment portion (132) having a second protrusion extending rearwards from the lens with a second receptacle disposed in the second protrusion (annotated Figure 6; the hook structure at the distal end of second strap attachment portion / protrusion 132 can properly be considered a “receptacle” that receives part of quick release portion 134; Examiner respectfully notes that claim 25 does not recite any particular structural requirements for what constitutes the receptacle).
Barfield and Shiue teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second strap attachment portions of Barfield to be rearward facing protrusions with receptacles, as taught by Shiue because Shiue teaches that this configuration is known in the art and allows for rapid assembly and disassembly by a user without using any tools (para. 0052) in order to quickly adapt the goggle to different wearing requirements (para. 0009).  It would further have been obvious to one of ordinary skill in the art that the first and second attachment portions extending rearward from the lens body would be obscured from a front view of the goggle, and would therefore provide the goggle with a clean, uncluttered appearance. 

    PNG
    media_image2.png
    897
    608
    media_image2.png
    Greyscale

To claim 27, the modified invention of Barfield (i.e. Barfield in view of Shuie, as detailed above) further teaches a goggle wherein the first strap attachment point and the second strap attachment point are not visible from a viewpoint located along a viewpoint line extending in a Atty. Dkt. No. 3408.6320001-8-Benjamin John MEUNIERApplication No. 17/033,015straight-ahead direction from the lens, wherein the viewpoint line intersects a meridian line that divides the lens into two equal portions, the meridian line extending along a front surface of the lens in a direction between atop of the lens and a bottom of the lens (see especially Figure 3 of Shuie).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732